                      Case 2:19-cr-20027-CM Document 8 Filed 04/25/19 Page 1 of 1

                                                                                                                  FILE-                                              ;.,




                                                                                                                       APR 2 5 2019
AO 442 (Rev. 11/11) Airest Wamuit




                                                                  for the
                                                             District ofKattsas
                                                                                                                         ~~   ....
                                                                                                                                     ~

                                                                                                                                     =                   -------<
                                                                                                                                                           ----
                  United States of America                                                                             ·- ,,         '-'°
                                                                                                                                     :c;ill
                                                                                                                                                         r,1
                                                                                                                                                         r-
                                                                                                                       .... -_       -0                        ..,
                                 v.                                 )                                                      }·,-.     :;-a
                       JOSE SANCHEZ                                          Case No.    19-8097-01-TJJ                .·~                    I :         _,
                                                                                                                                                                -!
                                                                    )                                                         ~-
                                                                                                                                     N              _,
                                                                                                                       ,-~·)         .}..-
                                                                    )
                                                                                                                       (~.I
                                                                    )                                                                ·-n
                                                                                                                                                    i           .
                                                                    )                                                                         '
                                                                    )                                                                  ..
                                                                                                                                     r:3
                           Defendant
                                                                                                                                     ('..)


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States- magistrate judge without unnecessary delay
(name ofperson to be a11ested)        Jose Sanchez
                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




who is accused of an offense or violation based on the following document filed with the court:

0 Indictment            0 Superseding Indictment           0 Information        0 Superseding Information             ~Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition        0 Violation Notice         0 Order of the Court
This offense is briefly descnl>ed as follows:
  (1) knowingly and intentionally distributed more than 50 grams of a mixture and substance containing methamphetamine,
  21 U.S.C. 841 (a)(1) & 841(b)(1)(B)(viii); (2) conspiracy to distribute more than 50 grams of a mixture and substance
  containing methamphetamine, 21 U.S.C. 846; (3) use and carry a firearm during and in relation to conspiracy to distribute
  meth, 18 U.S.C. 2 & 924(c)(1 )(A)(i); and (4) illegally-present alien in possession of a firearm, ~8 U.S.C. 922(g)(5) & 924(a)
  (2).                                                                                    \\




Date:         04/24/2019



City and state:      Kansas City, Kansas



                                                                 Return
          This warrant was received on (date)    'l-l.C/-1';            , and the person was arrested on (date)        q- 'l'f-19
at (city and state)  ~ (;h,                 ltcvuci..)
                                             1




                                                                                             Printed name and title
